Gilbert, J.
The bill of exceptions in this case was certified on November 24, 1930. It was filed in the office of the clerk of the trial court on November 29, 1930. If the record had been prepared and forwarded to this court within the time required by law, it would have reached this court in ample time to have been heard at its October term, 1930. The docket of the court for that term was closed on December 31, 1930. The record in the case did not reach this court until January 12, 1931. Under these circumstances, under the ruling made in General Motors Acceptance Corporation v. Citizens Security Co., 171 Ga. 891 (156 S. E. 904) this court is without jurisdiction to entertain the bill of exceptions.

Writ of error dismissed.


All the Justices concur.

Robert L. Russell and G. A. Johns, for plaintiffs in error.
John I. Kelley and Joseph D. Quillian, contra.